Citation Nr: 1620582	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating due to individual disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Veteran had a personal hearing before the undersigned VLJ.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's service connected disabilities preclude substantial gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.    38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran's combined disability rating is 70 percent effective from March 2009.  He is service-connected for PTSD, rated as 50 percent disabling since March 2009; diabetes, rated as 20 percent disabling since December 2005; and, peripheral neuropathy of the bilateral lower extremities, each rated at 10 percent since March 2009.  He therefore meets the schedular criteria of a TDIU since March 2009.  
See 38 C.F.R. §§ 4.25, 4.26.  

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
 
The Veteran has been denied TDIU because he has nonservice-connected disabilities that also preclude employment.  He argues that despite the severity of his hip, he had to leave his employment due to his PTSD.  He argues that his PTSD led him to self-medicate with drinking, which impacted his ability to work as a machine press operator.  

The record reveals that he was employed as a metal worker for over 20 years.  His job required him to be on his feet, likely explaining why his non-service connected hip has been emphasized as the cause of his unemployability.  However, his PTSD symptoms, as mentioned, included alcohol dependence and abuse.  His PTSD also caused concentration problems and sleeping problems, both of which would be dangerous when operating heavy machinery.  His PTSD causes him to be anxious and irritable, and the record shows that he tends to perseverate when upset, which would affect his ability to handle work stress or disagreements with coworkers.

He has insulin dependent diabetes, which causes peripheral neuropathy of the bilateral lower extremities.  He uses a cane to help with walking, but the numbness on the bottom of his feet causes balance problems and difficulty walking or standing in the same place for prolonged periods.  His previous employment experience required the ability to stand and work.

The record shows the Veteran is a high school graduate, but does not show or suggest any further education or specialized training.  The symptoms of his PTSD prevent him from undertaking any new training.  He testified that he does not know anything about computers and would not feel comfortable in a classroom setting, and worried that he would not understand the material.  There is no suggestion from the record that he has training that would be transferable to a sedentary position. 

Although the record does reveal additional, nonservice-connected disabilities, his private physician has indicated that the Veteran cannot work due to his significant peripheral neuropathy, PTSD, and diabetes.  A VA treatment provider noted, in January 2012, that the Veteran was essentially disabled from his service-connected disabilities.  The January 2016 VA examination indicated that peripheral neuropathy caused walking and standing to be difficult.  VA examiners have opined that these disabilities do not preclude employment.  However, given the above, the Board finds that the evidence of record is in relative equipoise as to his ability to obtain substantial gainful employment.  Accordingly, resolving all doubt in his favor, the Board finds that a TDIU rating is warranted.


ORDER

TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


